 In the Matter of NEBEL KNITTING COMPANY, INC.andAMERICANFEDERATION OF HOSIERY WORKERSCase No. C-284.-Decided March 30, 1938Hosiery Manufacturing Industry-Interference. Restraint or Coercion:anti-union statements ; expressed opposition to labor organization ; threats ofretaliatory action ; engendering fear of loss of employment for union member-ship and activity ; persuading employees to refrain from forming or joiningor to resign fromunion-Discrimination:discharges for union membership andactivity-Retnstatenient ordered-Back Pay:awarded.Mr. Reeves R. Hilton,for the Board.Mr. Richard E. Thigpen,of Charlotte, N. C., for the respondent.Mr. Stanley J. Morris,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by American Federation of HosieryWorkers, herein called the Union, the National Labor RelationsBoard, herein called the Board, by the Regional Director for theFifth Region (Baltimore, Maryland), issued a complaint, datedJuly 27, 1937, against Nebel Knitting Company, Inc., a New Jerseycorporation, herein called the respondent, alleging that the respond-ent had engaged in and was engaging in unfair labor practices af-fecting commerce, within the meaning of Section 8 (1) and (3)and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.On July 30, 1937, an amendedcomplaint was issued, which thereafter was amended at the hear-ing on motion of counsel for the Board. The amendments to thecomplaint each successively alleged instances of additional unfairlabor practices within the mentioned provisions of the Act.Copiesof the complaint, and of the complaint as amended prior to thehearing, accompanied by notices of hearing, were duly served onthe respondent and the Union.The complaint, as finally amended, alleged in substance that therespondent had discharged six of its employees, namely, A. Griffin,Charles Smith, Vance McCrorie, Joe Harkey, Howard Kelly, and284 DECISIONS AND ORDERS285Arnold Kivette, because of their Union affiliation and organizationalactivity, thereby discriminating in regard to the tenure of employ-ment of these persons and discouraging membership in the Union;that by these discharges and other acts and conduct,the respondenthad interfered with, restrained, and coerced its employees in theexercise of the right to self-organization and to engage in concertedactivities for their mutual aid and protection.On August 2, 1937,the respondent filed its answer, which thereafter was amended, deny-ing generally the charged unfair labor practices and alleging that thesix employees had each been discharged "for poor work and/or viola-tion of company rules."Pursuant to notice, a hearing was held in Charlotte, North Caro-lina, on August 19 and 20, 1937, before Henry J. Kent, the TrialExaminer duly designated by the Board. The respondent appearedand was represented by counsel.Full opportunity to be heard, toexamine and cross-examine witnesses,and to produce evidence bear-ing upon the issues,was afforded all parties.During the course ofthe hearing the Trial Examiner made various rulings on the admis-sion of evidence.He also denied a motion, made by the respondentat the end of the Board's case, and,again, at the close of all proof,that the complaint and proceedings be dismissed.The Board hasreviewed these rulings of the Trial Examiner and finds that noprejudicial error was committed.The rulings are hereby affirmed.On November 10, 1937, the Trial E^ammer filed an IntermediateReport, copies of which were duly served on all parties, finding thatthe respondent had committed unfair labor practices affecting com-merce within the meaning of Section 8 (1) and(3) and Section 2(6) and (7) of the Act, and recommending that the respondentcease and desist therefrom,and offer full reinstatement with backpay to the six above-named persons.No exceptions to the Inter-mediate Report were filed.Uponthe entire record in the case, the Board makes the following :FINDINGS OFFarrI.THE BUSINESS OF THE RESPONDENTThe respondent is engaged in the manufacture and sale of silkhosiery.It owns and operates a manufacturing mill in Charlotte,North Carolina, where 300 production workers are employed.Allof the silk and cotton yarn used in the process of fabrication 'ispurchased in Pennsylvania and brought from that State to Char-lotte by motor transport.In turn, more than 50 per cent of thefinished product is shipped out of North Carolina to purchaserslocated in 32 States and the District of Columbia.Orders for hosieryare procured through a single sales agency, the William Nebel 286NATIONAL LABOR RELATIONS BOARDHosiery Company, and are filled by direct shipment from the millto purchasers.During the last peak month, November 1936, therespondent produced $55,808 worth of hosiery.IT. THE UNIONAmerican Federation of Hosiery Workers is a labor organizationaffiliatedwith the TextileWorkers Organizing Committee of theCommittee for Industrial Organization. Its membership includesproduction workers employed in the manufacture of hosiery.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion; and the dischargesThe Union first sought to organize the production employees ofthe respondent in the spring of 1935, shortly before the Act wentinto effect.A local was established and officers elected.The re-spondent, however, discharged all of the Union officers, and no fur-ther effort was made to organize the workers at the mill until April1937.At a party given around Christmas 1936 by the respondent for itsemployees,William Nebel, then president of the respondent,' tookoccasion during the course of a speech to make certain statementsconcerning labor policy.There were present some 200 persons in-cluding the superintendent of the mill, the foremen, and other super-visory employees.In view of impending events, Nebel's words bearparticular significance.He said, as related by one employee, "thatbefore he would have a union in his mill he Would close his milland go back to Germany, that he would not have any union andwork any union people in his plant."Another employee testifiedthat Nebel declared, after referring to the mill, "how well he ownsit . . . `I run it you understand. I am the head of this place' .. .and he goes on to say a year ago an organizer from the North comesdown and he said `You all ought, to be satisfied and by God, they[meaning the Union and its organizer] are not going to tell mewhat to do."' Two witnesses called to testify for the respondent,namely, Folkman, the mill superintendent, and Nebel, agreed thatNebel had spoken at the party about union activity but denied thathe had said that recognition would not be accorded to any unionor that the mill would be closed if the employees organized.How-ever, Folkman did testify that Nebel had said that "personally he[Nebel] was opposed to the Union."iWilliam Nebel resigned as president on June 19, 1937,and' was succeeded in that officeby his son, Arthur Nebel.William Nebel continued as a director of the respondent, main-tains an office at the mill.and acts in a general advisory capacity.Reference hereinafterto Nebel means William Nebel. DECISIONS AND ORDERS287The six employees whose discharge by the respondent, it is alleged,constituted an unfair labor practice under the Act, joined the Unionsoon after the Union renewed its efforts to organize the employeesat the mill.Smith, McCrorie, and Kivette became members at theend of April 1937; Griffin, Harkey, and Kelly, in the middle ofMay.All were active thereafter in soliciting memberships amongtheir fellow workers.Griffin distributed Union circulars.Smithand McCrorie assisted Daneburg, the C. I. O. organizer, in meetingthe men.That the Union affiliation of the six employees was knownto the respondent before their discharge is amply supported by therecord.A. Griffinwas discharged by the respondent on May 28, 1937.Hehad been employed as a knitter, and the record shows that his workwas competent.Folkman told Griffin the reason for the dischargewas that Griffin had purchased too many meal tickets in the pre-ceding 2 weeks, and evidently was reselling them.The tickets aresold in book form by a cafeteria located on the mill premises, andare used by the employees in purchasing meals.Each book costsone dollar and is issued upon the signed receipt of the employeeauthorizing the respondent to pay the cafeteria the price thereofand to deduct the same from the employee's pay-roll check.Griffinhad purchased 10 books in the -2 weeks.He testified that in sofar as reselluig any of these books was concerned, he had resoldnone, that at that time his wife and family were living out of townand he had been compelled to take practically all of his meals atthe cafeteria.He further testified that he knew of no rule in effectprior to his discharge which prohibited resales of book tickets, and,indeed, on previous occasions had resold them at full price to theassistant superintendent, Cuthbertson, and the foreman, Ezell.Folkman testified for the respondent.He stated that in his opin-ion three or four books in one week, or seven in two weeks, were allan employee could use; that Griffin told him that some of the 10books had been resold.However, Folkman admitted that Griffinhad protested at the time of his discharge that his family were awayand that he had been having three meals a day at the cafeteria.Folkman related that in the latter part of 1936 he had found inchecking the pay roll that the assistant superintendent and foremenwere not purchasing enough tickets from ' the cafeteria ; that it ap-peared that they had been purchasing book tickets from variousemployees in need of funds; that Folkman had instructed the super-visors to stop purchasing, and the employees to stop selling, thetickets; that a few employees, including Griffin, thereafter sold thebooks and he had told them that "some of them" would be dischargedif they continued; that Griffin had been twice told that he had pur- 288NATIONAL LABOR RELATIONS BOARDchased too many tickets.With respect to the mill rules, Folkmanstated that the respondent had a rule against selling tickets but noneagainst purchasing them, although he understood that since Griffin'sdischarge there had been put into effect a rule against purchasing?However, there is no showing that any employee other than Griffinwas ever discharged by the respondent for selling meal tickets.On the night of Griffin's discharge, the knitters of the night shift,on their way out, were handed a mimeographed sheet entitled, "Factsabout the Wagner Law," and were told to wait as Nebel wished tospeak with them.The sheet was a reprint of a series of questionsand answers relating, to the Act which originally had appeared in atrade magazine.The reprint was wholly misleading in characterbecause of statements which lacked necessary qualifying language.Earlier in the day, Nebel had posted on the bulletin board of themill a letter addressed to the employees stating, in part:I am distributing Questions and Answers pertaining to theWagner Labor Act because I feel that most of us,have been veryignorant in regard to its provision . . .The most importantanswer is the last one which leaves the employer the right toselecthis employees or discharge them.Personally, I don'tdeny the fact that I am against labor Unions.However, thiscorporation will live up 100% to the laws of this country. Ifby any chance 51% of our employees should join the Union, andtheir outside representative would call on us, an officer or repre-sentative of this company would naturally, under the law, bar=gain with him or them. I doubt however that my people wouldchoose to have an outsider represent them.Nebel spoke at midnight with the knitters.He told them, ac-cording to two witnesses, that he had heard that the C. I. O. wasproposing to organize the employees, and said, "I cleaned them outtwo years ago and I am going to clean them out again if I have tofire every damned man I have got . . . This is my plant and I willrun it the way I please." The witnesses testified that Nebel thenturned to one of the knitters, Ford, saying, "I will fire you if I don'tlike the tobacco you smoke or I don't like the way you walk"; anddeclared that American boys ought to be satisfied, that in Germanypeople were contented with earning just a living.2 Anotherwitness for the respondent Reitan,the mill manager,testified that a month orso after Griffin's discharge,he prepared a codification of the rules and regulations of therespondent which theretofore had been in force for a considerable time,that he directedthat the list be framed and posted in the mill, that Rule No. 8 thereof provided, "Em-ployees are notallowed to sell meal tickets to each other."The list was admitted asRespondentExhibit No6.It leads,in pact, "Inorder thatall employees may becomethoroughly familiar with the rules of this company, we are listing below the mostImportant onesAs you know most of these rules have been in effect since the companywas started " DECISIONS AND ORDERS289The respondent called several witnesses on this matter.Belk, anon-union knitter, testified that Nebel had said that he knew theUnion was trying to organize, the employees -and told the men thatthey did not have to join. Ford testified that Nebel had said, "I thinkthe labor law is a good law because it shows what I can do and whatyou can do"; Helton, a supervisor, that Nebel said he could hireand fire if he wanted to ; Belk, that Nebel said that it would be a hellof a thing not to be able to fire an employee. Two of these witnessesdenied that Nebel had said that the mill would close down if theemployees organized.Nebel was called by the respondent and statedthat he had held no meeting, merely a conversation with the menabout the questions and answers on the sheet, that he had "made afew comparisons between the social conditions and economic condi-tions pertaining to the youth of this country . . . in comparisonwith the ones that arise in Europe," that he told one knitter "laugh-ingly as a joke, `I might discharge you because you didn't smoke thekind of tobacco I like."' Nebel admitted that he then knew of thecirculars being distributed outside the mill by a Union organizer.Charles Smith,a knitter, was discharged by the respondent onthe following morning, May 29.He asked Folkman the reasonand was told, "Your work is not satisfactory . . . you go out andhave parties on the week-ends, you drink liquor."No claim wasmade or proof offered that Smith ever drank while on duty. Smithtestified that he had had no previous complaints of his work. Folk-man, called by the respondent, testified that Smith had never earneda "bonus"; that 3 weeks before the discharge, on a Friday night,Smith had had a fight at a cafe, and the following Saturday hadbeen unable to work ; that Smith would have been discharged thenexcept that there were no men at the mill sufficiently experiencedto operate his machine.On cross-examination, Folkman testifiedthat Saturdays were not workdays, that Smith had not been obligedto work that morning, but added that the knitters usually came downSaturday mornings to adjust their machines.No compensation ispaid them for this. Smith testified that he had thought it betterthat Saturday to tell Folkman he was not feeling well, and thatFolkman had said, "Go on back [home], and forget all about it; someother time will do just as well."On the morning of Smith's discharge, two other knitters, McCrorieand Kivette, went to Funderburk, a supervisor, and confided thatthey had joined the Union.They told him that they "were sorrythat they [the respondent] was firing us," that is, the Union members;that they did not want to lose their jobs; and asked whether Funder-burk thought it advisable for them to see Nebel about it, and tearup their Union cards.Funderburk told them not to see Nebel because 290NATIONAL LABOR RELATIONS BOARDNebel was very angry. Funderburk said, "He [Nebel] thinks hehas the two ring leaders. Just drop it and it -will-blow over in aday or so." This evidence is uncontradicted, and Funderburk,although called twice to the stand by the respondent, did not denythe conversation.Vance McCroriewas discharged on June 16, 1937.He had beenemployed as a knitter at the mill for 61/, years.The reason givenhim by Folkman was that his work was poor.When McCrorie toldFolkman that his record failed to show incompetency, Folkman said,according to McCrorie, "You are fired just the same."At the hearingFolkman denied making this statement.McCrorie testified that hehad had no complaints about his work prior to his discharge; that hehad once received a "five cent bonus" for knitting 100 dozen stockingswithout any defects; that in March or April 1937 the respondent putinto effect a contingent wage increase payable to knitters who keptthe number of their damaged stockings below a certain percentageand that he had earned such increase continuously until the lastweek; that at the time of his discharge Folkman brought him a setof stockings saying that McCrorie had not knit them properly, butMcCrorie did not think so. Folkman, testifying for the respondent,3 weeks before the discharge McCrorie had run a two and seven-eighths inch shadowwelt instead of a two-inch one and his attentionhad been called to it, that on the day of the discharge McCrorie hadknit a set of stockings which required retopping.However, Folkmanalso testified that about a month preceding the discharge, McCroriehad received a "three cent bonus" and a "one cent bonus" for goodwork.Joe Harkeywas discharged on June 17, 1937.His foreman, Hunter,found him smoking in the men's washroom and reported it to Folk-man.Thereupon, Folkman ordered Harkey's discharge for infrac-tion of an alleged rule against smoking.Harkey was a knitter andhad been in the employ of the respondent for 9 years. There had beenno complaints of his work; indeed, Hunter testified that Harkey'swork was satisfactory both in production and quality.Harkey testi-fied that it was permissible to smoke in the washroom; and three otheremployees stated that they knew of no rule against smoking.Folk-man, the respondent's witness, testified that a year before the dischargehe warned the knitters against smoking in the washroom and whenthe smoking did not immediately cease had repeated the warning,that there had been posted on the mill bulletin board for some time aprinted rule against smoking, and "no smoking" notices were placedinside and outside the washroom in Mill No. 1. On cross-examinationhe testified that Harkey throughout the two years preceding his dis- DECISIONS AND ORDERS291charge had worked in Mill No. 3, and agreed that he, Folkman, hadseen no "no smoking" notices displayed there.A short time after Harkey's discharge, Hunter, the foreman,chanced to meet one Mungo at -a cafe.Although not in the employof the respondent, Mungo had known Hunter for many years.Har-key was also there.Mungo asked Hunter, "Frank, what is the mat-ter?"Hunter replied that he had caught Harkey smoking.Ac-cording to Mungo's testimony, Mungo then asked whether the "mainreason" for Harkey's discharge was not his joining the Union andthat Hunter had replied, "Yes, that is about right."Hunter's ver-sion was that after he told Mungo that Harkey had been dischargedfor smoking, Mungo had said that he, Mungo, knew what it was allabout, to which Hunter then replied, "What did you ask'me for?"and that nothing more had been said.Nebel was asked at the hearing on cross-examination if he had noton- or about June 21, 1937, that is, a few days after Harkey's dis-charge, posted a notice on the mill bulletin board which read substan-tially as follows : "I was forced against my will to join the union soI could keep my job. The last six months was Hell. I shall neverforget this rotten treatment.I will fight the union until my dyingday.Those that are with me will help me fight it and stand by me."Nebel's first reply was, "Something to that effect. I did say that.But I wasn't the president of the corporation or any officer or man-ager and didn't take any part in the management." 3His next replywas, "I didn't say those words."Upon being then asked whether hehad posted any notice at all, he answered, "I did post it because itwas no more than right for me to notify people that worked forme, being head of the concern, and I think that is what is containedin that notice."He then added, "As far as I remember that is not cor-rect.I would not say it was substantially correct."Later, in histestimony, Nebel related that-he had told the mill employees abouthis early experience with a union in New Jersey in 1908, that on anoccasion when he had refused to join his coworkers in a strike for aclosed shop he had been subjected to insult, and thereafter had beencompelled to join the union because the employer lost.Nebel testi-fied, "From that day since I will never have any love for the Unionas long as I live."Howard Kellywas discharged on July 2, 1937. Folkman called himto the mill office and showed him a set of stockings.Kelly testified"they had a set [of stockings] off my machine. The pointer [heel ]was off one knot and I admitted it was off and he [Folkman] toldme he would have to let me go for that." Kelly further testified thatSNebel had resigned as president two days earlier.However, he retained his positionon the board of directors of the respondent, and otherwise served it. See footnote 1. 292NATIONAL LABOR RELATIO11'S BOARDthe defect had been caused by a misadjustment in the part of hismachine which controlled the pointex operation, that he had had nosimilar difficulty in 6 or 8 months, and that other employees had notbeen dismissed for running off bad sets.Kelly testified that the badset in question had been run off after he returned from a middaylunch, and that his machine had been functioning properly beforethen.Folkrnan and Funderburk testified for the respondent thatKelly's work was poor, that in the latter part of June he had beencautioned about nine bad stockings which had had to be retopped,that on the day of the discharge Funderburk brought the bad set toFolkman and Kelly was then notified of his discharge.One Clyde Coley, an employee at the mill, was subpenaed by theBoard to testify at the hearing. Coley testified that he worked in thesame alley as Kelly, that when either Kelly or he went out to lunch itwas the duty of the other to watch both of their machines in order toavoid any stoppage in work, that during Kelly's lunch period on theday the bad set was run off the witness observed Funderburk go toKelly's machine in Kelly's absence, stop it, and pull the lever thatcontrolled the pointex operation.Funderburk was called as a rebuttalwitness for the respondent.He testified that he did "not . . . knowof" any adjustments made by himself to Kelly's machine on July 2nd,that he made no adjustments on July 1st, that he probably was aroundKelly's machine but he did not recall whether he made any adjustment.Arnold Kivettewas discharged on August 19, 1937.He had beenemployed at the mill for 3 years and his work was satisfactory.Kivette was told by Folkman that his discharge was occasioned bythe testimony which he had given the previous day at a trial in thepolice court in Charlotte, and by his assisting the attorney there rep-resenting the prosecuting witness.On August 14 one Spies, a personnot employed by the respondent and in no way connected either withit or the Union was attacked outside the mill and seriously beaten.Before the assault, someone had shouted, "There goes one of thoseC. I. O. organizers." Spies had no intimation that the reference wasto him until he was struck. Folkman and two mill employees werearrested and tried for the assault.Kivette appeared as a witness inthe case and testified to having seen Folkman approach the scene ofthe attack.The trial was attended by the C. I. O. organizers.Folk-man was acquitted, but the other two employees were found guilty.Folkman testified at the hearing that he was informed that Kivettehad not told the truth at the trial when he denied ever having beenwith Spies before the assault; that Folkman had been informed thatKivette was seen talking with Spies at least 30 minutes before then ;that Kivette had helped Spies' lawyer by suggesting lines of interro-gation; that under these circumstances he had discharged Kivette. DECISIONS AND ORDERS293However, no evidence was introduced,ifmaterial,either at the hear-ing or police court, showing that Spies and Kivette had been togetherbefore the assault, and both men specifically denied the fact at thehearing.We entertain little doubt,in view of the facts above-mentioned andin the light of the whole record, that coincident with the effort of theUnion to organize the hosiery workers at the mill, the respondentthrough its officers and supervisory force engaged in a campaign tocombat and defeat such attempt. Its labor policy throughout theperiod was'controlled by Nebel.His attitude towards the Unionwas one of little-concealed hatred. In his own words, he would"never have any love for the Union as long as I live."Nebel's Christ-mas speech,as related in the testimony of the two employees, fore-shadowed the hostility which the Union was to encounter.The ver-sion of these witnesses is entitled to credence,for it finds full corrobo-ration in subsequent events.We are convinced that the midnightsession with the knitters was a step deliberately taken for the purposeof interfering with, restraining and coercing these employees in rightswhich were secured them under the Act.Nebel's attempt to portraythis incident as a casual conversation between himself and the em-ployees, to discuss provisions of the Act, is not borne out by the evi-dence.The hour of the conversation, his own presence, the dischargeof Griffin earlier in the day, his knowledge that the Union organizershad been distributing circulars outside the mill, render such interpre-tation highly implausible.The record supports the witnesses who tes-tified that Nebel used the occasion to utter his defiance towards theUnion and threaten discharge to any employee who joined it.Wealso view the use to which the respondent put the sheet "Facts abouttheWagner Law" as interference and coercion of the same stamp.This unfair labor practice was rooted not so much in the distributionor contents,perse, of the reprint, but in the statements of Nebel whichaccompanied distribution.The emphasis placed, in his letter to theemployees, upon the words of the reprint that an employer had theright to select and discharge employees,followed, as it was, by Nebel'sown words that "Personally, I don't deny the fact that I am againstlabor Unions," was well calculated to intimidate.The concludingappeal of the letter, "I doubt however that my people would choose tohave an outsider represent them,"under the.facts involved,was coer-cive.Whether or not Nebel, in the notice posted shortly after Har-key's discharge, used the language "I was forced against my will,"etc.,heretofore set forth, need not be determined;that some suchlanguage was used is shown by his own testimony.It, too, consti-tuted coercion.Nebel's explanation that he had resigned as presi-dent of the respondent two days before posting it is immaterial.He 294NATIONAL LABOR RELATIONS BOARDretained his identification with the management and purported tospeak for it.No disavowal to the employees of his authority wasundertaken by the respondent after he had spoken. In view of thesefacts and others in the record, little weight can be given to the testi-mony of some of the respondent's witnesses that a neutral positionwas undertaken by the respondent towards the organizing of itsemployees.We find that the respondent, by the above acts of its officers andagents, interfered with, restrained, and coerced its employees in theexercise of rights guaranteed them in Section 7 of the Act.Against this background of interference, restraint, and coercion,the discharges of Griffin, Smith, McCrorie, Harkey, Kelly, andKivette stand out as part of the broader plan of the respondent todefeat the Union.All of the six men became members of theUnion shortly after the organizational activity was begun at themill.They participated in that activity.Within the space of about1month, all lost their jobs, except Kivette, who was discharged onthe day of the hearing.We need not discuss at length the evidencewhich has led us to conclude that these discharges were caused bythe Union affiliation and activity of the men.The fact is clearlyshown.Griffin, the respondent contends, lost his job because he purchased10 books of meal tickets in the 2 weeks preceding his discharge,an amount which Folkinan considered excessive by 3 and whichhe presumed indicated an intent to resell.Yet Folkman was thentold that Griffin was taking all of his meals at the mill, and thereisno reason to disbelieve Griffin's testimony that he actually usedthat amount.Griffin was the only employee ever discharged forsuch reason, and it seems strange that if the respondent wished toprevent resales, in which its supervisory employees had participated,itdid not place a limit or other restriction on the receipts whichitwould honor, instead of allegedly fixing the penalty at loss oflivelihood.Smith, the respondent avers, was discharged for incompetency,having "parties on week-ends," and drinking liquor.The recorddoes not support the claim that Smith was incompetent, and theincident of Smith's fight loses point in the light of Folkman's testi-mony that Saturday was- not a workday.Moreover, with respect to both Griffin and Smith, there is theuncontroverted admission of Funderburk that Nebel had dischargedthem as the "two ring leaders."McCrorie, the respondent contends, also was discharged for poorwork.The record shows, however, that he was a competent knitter.He had been employed for 61/2 years by the respondent, had earnedthe wage increase which the respondent put into effect in April 1937, DECISIONS AND ORDERS295contingent upon efficiency,and, accordinb to Folkman's own admis-sion, had been awarded two bonuses for good work about a monthpreceding the discharge.The active cause of his discharge, likethat of the others, was his Union membership and activity.Harkey, it is claimed,was discharged because he had smoked inthe men's washroom in violation of an alleged company rule.Hehad been employed by the respondent for 9 years and his work wasconceded to be good.The evidence discloses that if there wereany rule against* smoking,itwas little known to the employees, andFolkman testified on cross-examination that the washroom in MillNo. 3, where Harkeyworked,had no "no smoking" signs postedeither inside or outside of it.We are satisfied with Mungo's ver-sion of Hunter's admission,to the effect that Harkey had been dis-charged for Union membership.Kelly, the respondent urges, was discharged for alleged inefficientwork.The immediate cause of the dismissal was his turning outa set with the pointex off one knot.We have examined carefullythe record in respect to whether the bad run was caused by a tamper-ing of Kelly's machine by Funderburk,and the proof yields strongsuspicion of the occurrence of a malicious, intentional act.How-ever, the matter need not be decided,for the evidence as a wholeestablishes that the real basis of Kelly's discharge was his affiliationand organizational activity.Kivette, the respondent seems to argue,was discharged for testi-fying at the trial in the police court that he had not been with Spies30 minutes before the assault, and for assisting Spies' lawyer.Theevidence at the hearing shows that Kivette had not been with Spies,if that fact be relevant.That the criminal proceedings were inti-mately associated in the minds of both the respondent and its em-ployees with the organizational activity of the Union appears fromFolkman's testimony.Kivette's discharge,we are convinced, wasoccasioned by his Union affiliation,and sympathies,and his willing-ness to assist the Union,in indirect fashion,by actively participatingin the police court prosecution.We find that the respondent in discharging Griffin, Smith, .Mc-Crorie,Harkey, Kelly, and Kivette discriminated in regard to theirtenure of employment,thereby discouraging membership in theUnion.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with the business of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,80618-38-voL. vi-20 296NATIONAL LABOR RELATIONS BOARDand tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.Upon the foregoing findings of fact, and upon the entire recordin the case, the Board makes the following :CONCLUSIONS OF LAW1.American Federation of Hosiery Workers is a labor organiza-tion, within the meaning of Section 2 (5) of the Act.2.The respondent, by discriminating in regard to tenure ofemployment and thereby discouraging membership in a labor organi-zation, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (3) of the Act.3.The respondent, by interfering with, restraining, and coercingits employees in the exercise of rights guaranteed in Section 7 ofthe Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the above findings of fact and conclusions ' oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Nebel Knitting Company, Inc., and its officers, agents,successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in the Union or any other labororganization of its employees by discriminating in regard to hireor tenure of employment or any term or condition of employment;(h) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to,form, join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities, for the purposes of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Offer reinstatement toA.Griffin, Charles Smith, VanceMcCrorie, Joe Harkey, Howard Kelly, and Arnold Kivette, withoutprejudice to their seniority rights and other rights and privileges;(b)Make said employees whole for any loss which they may havesuffered by reason of their discharge, by offering to each of them asum equal to that which he normally would have earned as wages DECISIONS AND ORDERS297during the period from the date of his discharge until the date ofthe offer of reinstatement,less the amount,if any, which he mayhave earned during said period;(c)Post immediately,and keep posted for a period of at leastthirty (30) consecutive days from the date of posting, notices inconspicuous places throughout the mill stating that the respondentwill cease and desist in the manner set forth in 1 (a)and (b), andthat it will take the affirmative action set forth in 2(a) and (b), ofthis'order ; and(d)Notify the Regional Director for the Fifth Region in writingwithin ten (10) days from the date of this order what steps therespondent has taken to comply herewith.[SAME TITLEAMENDMENT TO DECISION AND ORDERApril 7, 1938On March 30,1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Order in the above-entitledmatter.On April 2, 1938, Nebel Knitting Company, Inc., hereincalled the respondent, filed with the Board its motion requesting thatsaid Decision and Order be vacated on the ground that its Excep.tions to the Intermediate Report had not been considered by theBoard.At the time of the issuance of the Decision and Order, thefiling of said Exceptions to the Intermediate Report had not beencalled to the attention of the Board.The Board has since consideredsaid Exceptions to the Intermediate Report and finds them withoutmerit.The motion of the respondent is denied.The Board hereby amends its Decision and Order by strikingtherefrom the sentence"No exceptions to the Intermediate Reportwere filed" and substituting therefor the sentence"Exceptions to theIntermediate Report were duly filed by the respondent."